Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant’s amendment including amended claims and amended specification filed on 
 06/30/2022 has been entered.
Claim objections and an objection to the specification are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Clouse (Reg. No. 72,713) on 8/17/2022.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) A method, comprising:
generating, using a first read operation, first data to identify one or more errors associated with memory cells of a first plurality of column planes of a memory device, the first data comprising a first plurality of indicators about whether each column plane of the first plurality of column planes includes the one or more errors;
generating, using a second read operation, second data to identify one or more errors associated with memory cells of a second plurality of column planes of the memory device, the second data comprising a second plurality of indicators about whether each column plane of the second plurality of column planes includes the one or more errors;
combining the first data and the second data, by oring bits of the first data with bits of the second data, into a third data that comprises a third plurality of indicators about whether the first plurality of column planes and the second plurality of column planes include one or more errors; and
communicating, by the memory device, a message that includes the third data formed by combining the first data and the second data.

12.	(Currently Amended) An apparatus, comprising:
a memory array comprising a first plurality of column planes and a second plurality of column planes; and
a tester coupled with the memory array and the tester configured to cause the apparatus to:
	generate first data to identify one or more errors associated with memory cells of the first plurality of column planes;
	generate second data to identify one or more errors associated with memory cells of the second plurality of column planes of the memory array;
	combine the first data and the second data, by oring bits of the first data with bits of the second data, into [[a]] third data that comprises a third plurality of indicators about whether the first plurality of column planes and the second plurality of column planes include one or more errors; and
communicate a message that includes the third data formed by combining the first data and the second data.

17.	(Currently Amended) An apparatus, comprising:
a memory array comprising a plurality of memory cells, the plurality of memory cells comprising a first plurality of column planes and a second plurality of column planes;
a data generation component configured to generate first data to identify one or more errors associated with the first plurality of column planes and second data to identify one or more errors associated with the second plurality of column planes;
a data combining component configured to combine the first data with the second data, by oring bits of the first data with bits of the second data, into third data that comprises a plurality of indicators about whether the first plurality of column planes and the second plurality of column planes include one or more errors; and
a transmission component configured to transmit a message that includes the third data formed by combining the first data and the second data.

The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 12 and 17 the prior arts of record do not teach combining the first data and the second data, by oring bits of the first data with bits of the second data, into a third data that comprises a third plurality of indicators about whether the first plurality of column planes and the second plurality of column planes include one or more errors.
The prior art of record Mergler et al. (US 20100070686 A1) teach that a data processing system comprises a Flash memory having a storage space partitioned in a plurality of storage pages (P'). Each storage page comprises a memory reliability indicator indicative for the reliability of a storage region of the memory. Coupled to the Flash memory is a controller for the Flash memory, that includes a facility for protecting data against errors occurring during storage in the Flash memory and for detecting and/or correcting errors in the data stored in the data, when retrieved from the Flash memory. A data processing unit is coupled to the controller that has access to a working page (P) comprising a first section of user data and a second section of management information, including a memory reliability indicator. The data processing system is characterized by a data re-arranging facility for subdividing the data in the work page into a plurality of portions. Each portion comprises a part of the user data, and the last portion additionally comprises the management information including the memory reliability indicator. The controller is arranged to subsequently generate redundant data for each of those portions and to write the content of the subsequent portions with its respective redundant data to the storage page (abstract).
However Mergler et al. do not teach combining the first data and the second data, by oring bits of the first data with bits of the second data, into a third data that comprises a third plurality of indicators about whether the first plurality of column planes and the second plurality of column planes include one or more errors as recited in independent claims 1, 12 and 17.

Lee et al. (US 20140063888 A1) teach memory arrays and methods of forming the same are provided. An example memory array can include at least one plane having a plurality of memory cells arranged in a matrix and a plurality of plane selection devices. Groups of the plurality of memory cells are communicatively coupled to a respective one of a plurality of plane selection devices. A decode logic having elements is formed in a substrate material and communicatively coupled to the plurality of plane selection devices. The plurality of memory cells and the plurality of plane selection devices are not formed in the substrate material (abstract).
However Lee et al. do not teach combining the first data and the second data, by oring bits of the first data with bits of the second data, into a third data that comprises a third plurality of indicators about whether the first plurality of column planes and the second plurality of column planes include one or more errors as recited in independent claims 1, 12 and 17.

Park et al. (US 20190324854 A1) teach that a memory device includes: a first memory bank and a second memory bank; a control logic configured to receive a command and control an internal operation of the memory device; and an error correction code (ECC) circuit configured to retain in a latch circuit first read data read from the first memory bank in response to a first masked write (MWR) command for the first memory bank based on a latch control signal from the control logic, generate a first parity from data in which the first read data retained in the latch circuit is merged with first write data corresponding to the first MWR command in response to a first write control signal received from the control logic, and control an ECC operation to retain in the latch circuit second read data read from the second memory bank based on the latch control signal (abstract).
However Park et al. do not teach combining the first data and the second data, by oring bits of the first data with bits of the second data, into a third data that comprises a third plurality of indicators about whether the first plurality of column planes and the second plurality of column planes include one or more errors as recited in independent claims 1, 12 and 17.

Murakami et al. (US 20040145661 A1) teach that a feature extraction unit generates a feature image of an original image using an image of a first region in the original image which is formed of the first region and a second region. An encryption unit generates watermark information which contains the feature image and information associated with the original image. An error-correction encoding unit makes error-correction encoding of the watermark information to generate error-correction encoded watermark information. A substitution unit outputs, as an output image, an image formed by replacing image information of the second region in the original image by the error-correction encoded watermark information (abstract).
However Murakami et al. do not teach combining the first data and the second data, by oring bits of the first data with bits of the second data, into a third data that comprises a third plurality of indicators about whether the first plurality of column planes and the second plurality of column planes include one or more errors as recited in independent claims 1, 12 and 17.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claims 1, 12 and 17  are allowable over the prior arts of record. Claims 2-11, 13-16 and 18-20 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamawaki et al. (US 6158038, Date Published: December 5, 2000) disclose an error correcting method reducing the time needed to provide error correction using a buffer memory. The method includes performing row error correction by using a plurality of rows of data to produce row-corrected block data and performing column error correction by using the plurality of columns of data to produce column-corrected block data. In addition, at least one of the performing row error correction and performing column error correction operates using a plurality of rows or columns of data in units of a predetermined number of rows or columns so as to provide error correction for the plurality of rows or columns in parallel (abstract).

Kim et al. (US 20040085821 A1, date published: May 6, 2004) disclose that a process of repairing defects in linked list memories is disclosed. One of the linked list memories is selected as a defect marking memory and faults in rows of the defect marking memory are detected. Row addresses having at least one fault in defect address registers are stored; when at least one fault in the rows of the defect marking memory is detected. Faults in rows of other linked list memories are detected, where the other linked list memories are the linked list memories other than the defect marking memory and a marking code is stored for each row address of the other linked list memories in the defect marking memory, where a particular marking code indicates whether a particular row address has at least one fault. The defect address registers and the defect marking memory are searched when addresses of the linked list memories are linked and row addresses indicated as having at least one fault are skipped in the linking process. One or more consecutive column defects are detected and repaired by partitioned error correction code generator and corrector that have interleaved connections to the memory (abstract).

Tomisawa (US 20060259850 A1, date published: November 16, 2006) discloses that an error correcting apparatus performing error correction of a block code constituted by first and second error correcting codes includes a syndrome calculating unit that performs syndrome calculations based on the first error correcting code in each row in concurrence with storing of the block code into a buffer memory to generate a determination result of presence or absence of one or more errors in each row, a buffering unit that buffers the determination result, and a correction processing unit that performs a correction process based on the second error correcting code of each column of the block code read from the buffer memory and the buffered determination result. The buffering unit may be replaced with a buffer transferring unit that transfers the determination result generated by the syndrome calculating unit to the buffer memory and a buffering unit that reads from the buffer memory and buffers the determination result (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111